DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 02 April 2021. Claims 1-3, 6, 8-11, 15 and 17-19 have been amended. No claims have been cancelled. No claims have been added. Therefore, claims 1-20 are presently pending in this application.
Claims 1-20 have been found allowable based on the examiners reasons for allowance below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of a "safety device is suitable for controlling a linear travel of the movable carriage" as recited in lines 6-7 of claim 1.
The limitation of “an adjustable mechanical interface suitable for attaching a sex toy” as recited in lines 3-4 of claim 7 and line 3 of claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the specific structure and functional recitation as claimed in amended claim 1, “A modular sexual assistance apparatus suitable for being installed on a ground or on a bed and comprising a first secure structure able to support movements of at least a first user, first secure structure comprising a movable carriage arranged on a linear guide and mounted on a first pedestal, the linear guide comprising a safety device, wherein the safety device is suitable for controlling a linear travel of the movable carriage, wherein the linear guide comprises a system for slaving the movable carriage by a first tensed elastic cable, wherein the first tensed elastic cable includes a stopper ball and is suitable for entering both a locking catch secured to the first pedestal and a first ring secured to the movable carriage, and wherein a first tensed state of the first tensed elastic cable is defined both 
The closet prior arts of record are Bookwalter et al. (2006/0004251 A1) and Crane (5,608,929 A). 
In figures 1-12 Bookwalter discloses a modular sexual assistance apparatus suitable for being installed on a bed and comprising a first secure structure 300 able to support at least a first moving user (see para. [0053]), first secure structure 300 comprising a moving carriage 306 arranged on a linear guide 302 and mounted on a first pedestal 304, wherein the linear guide 302 comprises a system 304/316 for slaving the carriage 306 by a first tensed elastic cable 316, see paras. [0048]-[0055].
In figures 1-3 Crane discloses a first elastic cable 13 includes a stopper 16 and is suitable for entering a locking catch 9 secured to the first pedestal 3, see col. 5, lines 1-19.
Bookwalter does not, neither alone or in combination with Crane, disclose the limitations of “the linear guide comprising a safety device, wherein the safety device is suitable for controlling a linear travel of the movable carriage, wherein the first tensed elastic cable includes a stopper ball and is suitable for entering both a locking catch secured to the first pedestal and a first ring secured to the movable carriage, and wherein a first tensed state of the first tensed elastic cable is defined both by a movement of the stopper ball along the first pedestal and by a clamped state of the first tensed elastic cable in the locking catch”.
The prior art, neither alone or in combination, disclose the limitations as recited in amended claim 1, which has been found allowable since any conclusion of obviousness 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785